10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:21-cv-00171-RMP ECFNo.9 filed 07/08/21 PagelD.29 Page1of4

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON (SPOKANE)

LARISSA CLARK, an individual, NO, 2:21-cv-00171
Plaintiff, AMENDED JOINT RULE 26(f)
STATUS REPORT
Vs.

WILDFLOWER CANNABIS COMPANY,
LLC a Washington Company; ROBERT
FOSTER, and the community property thereof,

Defendants.

 

 

 

 

Pursuant to Fed. R. Civ. Procedure, Rule 26(f), the parties submit the following Agreed
Amended Joint Status Report and Discovery Plan that was filed with the Court on July 1, 2021
(Dkt. #8):

1. Scheduling Order:

The parties agree there are no issues to discuss at a scheduling conference and a
scheduling order may be entered without a hearing.

2. Process Service:

Service has been completed.

3. Jurisdiction:

The parties agree that jurisdiction, venue, and standing are proper in this court

4. Use of Magistrate Judge:

The parties do not consent to the use of a Magistrate Judge.

5. Nature and Complexity of Case:

AMENDED JOINT STATUS REPORT -1 KITSAP LAW GROUP
3212 NW Byron Street, Suite 101
Silverdale, WA 98383
Tel (360) 692 6415
Fax (360) 692 1257

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 2:21-cv-00171-RMP ECFNo.9 filed 07/08/21 PagelD.30 Page 2 of 4

Plaintiff was employed by Defendant. She contends the defendants are liable for
religious discrimination, failure to accommodate, retaliation and wrongful

constructive discharge.

. Preferred trial date:

The parties have agreed to a trial date of June 6, 2022. The parties anticipate 2-3 days

for trial.

. Anticipated Motions:

The parties do not anticipate any motions other than possible summary judgment

motions.

. Arrangements for the disclosure required under Fed. R. Civ. P. 26(a)(1):

The parties will exchange initial disclosures on or before July 29, 2021.

. Proposed Discovery Plan:

 

Parties Expert Disclosure - September 30, 2021

Rebuttal Disclosure — November 19, 2021

Discovery Cutoff — March 1, 2022

Dispositive & Daubert Motions — January 7, 2022

Settlement Status Certificate Due — February 4, 2021
Settlement Status Conference — February 11, 2021

Witness, Exhibits & Deposition Designations — April 7, 2022
Objections to Witness & Exhibit List — April 14, 2022
Response to Witness, Exhibit Objections — April 21, 2022
Cross Designation — April 14, 2022

Objections to Designation — April 21, 2022

Motions in limine — April 22, 2022

Response to Motions in limine — April 29, 2022

Replies to Motions in limine — May 6, 2022

Pretrial Order — May 12, 2022

Trial Briefs & Voir Dire or Proposed Findings — May 12, 2022
Instructions & Memorandum in Objection to Disputed Instructions — May 12, 2022
Pretrial Conference — May 24, 2011

Final Exhibits to Courtroom Deputy — May 30, 2022

AMENDED JOINT STATUS REPORT -2 KITSAP LAW GROUP

3212 NW Byron Street, Suite 101
Silverdale, WA 98383
Tel (360) 692 6415
Fax (360) 692 1257

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 2:21-cv-00171-RMP ECFNo.9 filed 07/08/21 PagelD.31 Page 3 of 4

10. Class certification: Class certification is not alleged.

11. Beneficial Interest Claim of a minor or incompetent that requires appointment of a

 

Guardian ad litem: Not applicable.

12. Appropriateness of special procedures: The parties do not believe any special
procedures are appropriate.

13. Modification of standard procedures: The parties do not believe any modification of
standard procedures is necessary.

14. Feasibility of bifurcation: The parties do not believe this matter should be bifurcated.

 

15. Settlement discussions or dispute resolution: The parties anticipate engaging in

 

private mediation.

16. Certified to the Supreme Court: The parties do not anticipate any issues that should

 

be referred to the Washington Supreme Court.

17. Matters conducive to just, efficient and economical determination?
Not applicable.

Dated this 8th day of July 2021.

 

 

 

 

SKIMORE FOMINA, PLLC KITSAP LAW GROUP

/s/Gregory M. Skimore /s/David P. Horton

Gregory M. Skidmore, WSBA #47462 David P. Horton, WSBA #27123

14205 SE 36" Street, Suite 100 Kyle J. Finnell, WSBA #34997

Bellevue, WA 98006 3212 NW Byron Street, Suite 101

Phone: (425) 519-3656 Silverdale, WA 98383

Email: gskidmore@skidmorefomina.com Phone: (360) 692-6415

Attorney for Plaintiff Email: dhorton@kitsaplawgroup.com
Attorney for Defendants

CERTIFICATE OF SERVICE

I, Tracey Hamilton-Oril, certify that on July 8, 2021 I caused to be served a true and correct
copy of the foregoing Joint Status Report with the Clerk of the Court using the CM/ECF System
and caused to be served a true and correct copy via the method indicated below and addressed to

the following:

AMENDED JOINT STATUS REPORT -3 KITSAP LAW GROUP
3212 NW Byron Street, Suite 101
Silverdale, WA 98383
Tel G60) 692 6415
Fax (360) 692 1257

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

a3

24

25

 

 

Case 2:21-cv-00171-RMP ECF No.9

Gregory M. Skidmore

14205 SE 36" Street, Suite 100

Bellevue, WA 98006

Via Email: gskidmore@skidmorefomina.com

filed 07/08/21 PagelD.32 Page 4 of 4

I certify under penalty of perjury under the laws of the state of Washington that the

foregoing is true and correct.

Dated this 8th day of July 2021 in Silverdale, Washingt6n.

AMENDED JOINT STATUS REPORT -4

A.

Tracey flton-Oril —/
Kitsap Group

3212 NW Byron Street, Suite 101
Silverdale, WA 98383

KITSAP LAW GROUP
3212 NW Byron Street, Suite 101
Silverdale, WA 98383
Tel (360) 692 6415
Fax (360) 692 1257

 

 
